•Christiancy, Ch. J.
We see no ground upon which the ruling of the court below can be sustained. The defendants in error had no right of possession as against the plaintiff under the circumstances disclosed in the record. If any thing remained ■due upon the contract, the defendants, if they had performed the contract, or were prevented by the plaintiff from performance, had a clear remedy by action upon their contract, or by proceedings under the statute to enforce their *314lien. But we are aware of no law by which they were authorized to hold possession of the property as a means of enforcing their rights.
The judgment must be reversed, with costs, and a new trial awarded.
The other Justices concurred.